Citation Nr: 0833376	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
diabetes mellitus with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service March 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision, which, 
in pertinent part, denied an increase in a 20 percent rating 
for diabetes mellitus.  By this decision, the RO also granted 
special monthly compensation based on loss of use of a 
creative organ, due to erectile dysfunction as secondary to 
diabetes mellitus.  Erectile dysfunction was listed as 
service-connected with diabetes mellitus, but no separate 
rating was awarded.  

By way of a February 2005 decision, the RO granted service 
connection and separate 10 percent ratings for peripheral 
neuropathy of the right foot and left foot, effective August 
8, 2003.  The veteran subsequently filed claims for increased 
ratings for those disorders.  While the RO denied these 
claims for increase through a January 2006 decision, the 
veteran did not file a notice of disagreement, or for that 
matter a substantive appeal.  The issues involving higher 
ratings for peripheral neuropathy are therefore not before 
the Board at this time.  

In January 2006, the RO denied service connection for post-
traumatic stress disorder (PTSD).  The veteran filed a notice 
of disagreement in February 2006, and a statement of the case 
was issued in August 2007.  The record does not reflect that 
a timely substantive appeal has been submitted as to that 
issue.  Thus, the Board does not have jurisdiction over that 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

For these reasons, the single issue on appeal is, as stated 
above, entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  In February 2008, the Board remanded this 
appeal for further development.  


FINDING OF FACT

The veteran's diabetes mellitus with erectile dysfunction is 
manifested by the need for insulin, a restricted diet, and 
regulation of activities.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for diabetes mellitus 
with erectile dysfunction have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet.App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores, supra.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.  

In this case, in April 2004, March 2005, July 2005, and March 
2008 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  A March 2006 letter, as well as the 
March 2008 letter (noted above), also advised the veteran of 
how disability evaluations and effective dates are assigned, 
and of the type evidence which impacts those determinations.  
The case was last readjudicated in June 2008.  

Additionally, the Board finds it pertinent that in statements 
on appeal, the veteran and his accredited representative 
essentially discussed the schedular criteria for an increased 
rating for his claimed diabetes mellitus with erectile 
dysfunction.  For example, in the September 2008 informal 
hearing presentation, the veteran's representative 
specifically discussed whether the veteran had regulation of 
activities as required for an increased 40 percent rating for 
his diabetes mellitus with erectile dysfunction.  Also, in 
his March 2005 substantive appeal, the veteran stated that he 
felt that his activities were limited or restricted and that 
he met the criteria for a 40 percent rating.  Further, the 
Board notes that the veteran has undergone examinations in 
which his symptomatology was discussed in relation to the 
rating criteria.  For example, the most recent June 2008 
diabetes mellitus examination report noted that the veteran 
was restricted in his ability to perform strenuous 
activities, that he took both insulin and oral medication, 
and that he had erectile dysfunction and had taken oral 
medication, penile injections, and a vacuum pump device for 
such condition.  The Board finds that for the above reasons, 
the veteran had actual knowledge of the criteria that must be 
met for increased ratings for his service-connected diabetes 
mellitus with erectile dysfunction.  Therefore, a remand for 
additional notification regarding criteria with which the 
veteran and his representative are already quite familiar, 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports, lay 
statements; and records from the Social Security 
Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service personnel and medical records; post-service private 
and VA treatment records; VA examination reports; lay 
statements; and records from the SSA.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
warranted for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119.  

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  The Board notes that 
the veteran currently receives separate compensable 
evaluations for neuropathy of the extremities, and symptoms 
related to those disabilities cannot be considered in 
evaluating his level of disability due to diabetes.  
38 C.F.R. § 4.14 (2007) (the evaluation of the same 
manifestation under different diagnoses are to be avoided).  

Private and VA treatment records dated from February 2003 to 
May 2004 show that the veteran was treated for multiple 
disorders including diabetes mellitus and erectile 
dysfunction.  

A June 2004 VA diabetes mellitus examination report noted 
that the veteran was found to have diabetes twelve years 
earlier.  It was reported that he had never been hospitalized 
for ketoacidosis or hypoglycemic reactions.  The examiner 
indicated that the veteran was on a restricted diet, but not 
on an ADA diet, and that he did have some restrictions of 
activities from other medical reasons.  The examiner stated 
that the veteran had no vascular or cardiac symptoms and no 
neurologic symptoms.  The examiner related that the veteran 
was on insulin and oral hypoglycemics and that he visited his 
diabetic care provider every three months.  It was noted that 
the veteran had no symptoms of anal pruritis or loss of 
strength.  The examiner reported that the veteran's blood 
pressure was 150/80 and that his heart had a regular sinus 
rhythm without murmur, rubs, thrills, cardiomegaly, or 
gallop.  The examiner stated that the veteran had good 
peripheral pulses and that his neurological evaluation and 
skin evaluation were normal.  It was noted that the veteran's 
feet were normal and that there was no bowel or bladder 
functional impairment.  The diagnosis was diabetes mellitus 
type 2, under treatment.  

SSA records indicate that the veteran was receiving 
disability benefits and that he was considered disabled as of 
August 2003.  

VA treatment records dated from June 2004 to December 2004 
show that the veteran continued to receive treatment for 
disorders including diabetes mellitus.  

A January 2005 VA diabetes mellitus examination report noted 
that the veteran reported that he was found to have diabetes 
mellitus fifteen years ago and that he was started on 
medication twelve years ago.  The examiner indicated that the 
veteran had not been hospitalized for ketoacidosis or 
hypoglycemic reactions.  It was reported that he was on an 
ADA diet and that he did have some restriction of activities 
mainly because of back problems.  It was also noted that the 
veteran had some pain and numbness in his feet, bilaterally.  
The examiner indicated that the veteran was on insulin and 
oral hypoglycemics and that he was seen by his diabetic care 
provider every three months.  The examiner related that the 
veteran did have erectile dysfunction that came on seven to 
eight years ago and that he had some success using Viagra.  

The examiner reported that the veteran's blood pressure was 
160/80 and that his heart had a regular sinus rhythm without 
murmur, rubs, thrills, cardiomegaly, or gallop.  It was noted 
that the veteran had good peripheral pulses.  The examiner 
indicated that the neurological evaluation showed a slight 
decreased sensation to light touch in the veteran's feet, 
bilaterally.  The examiner noted that the veteran's skin was 
normal and that his extremities, including his feet, were 
also normal.  The examiner stated that there was no bladder 
or bowel functional impairment.  The diagnoses were diabetes 
mellitus type 2, under treatment, with diabetic neuropathy, 
and erectile dysfunction, secondary to diabetes mellitus.  
The examiner commented that the veteran could probably not be 
gainfully employed at a physically taxing job because of his 
back and diabetes, but that he could probably do sedentary 
work.  

Private and VA treatment records dated from January 2005 to 
May 2008 refer to continuing treatment for disorders 
including diabetes mellitus.  

For example, a March 2007 private treatment report from Dr. V 
Gupta noted that the veteran's diabetes mellitus required 
insulin (or oral hypoglycemic agent), a restricted diet, and 
regulation of activities.  Dr. Gupta indicated that the 
veteran had to regulate his activities on account of his 
diabetes and neurological complications.  Dr. Gupta stated 
that the veteran was unable to ambulate for long distances 
and that he was unable to work as a truck driver, which was 
his previous occupation.  Dr. Gupta also reported the veteran 
was taking two shots of insulin a day.  

The most recent June 2008 VA diabetes mellitus examination 
report noted that the veteran had difficulty getting up from 
his seated position and that he ambulated slowly with a cane 
to the examining room.  The examiner indicated that the 
veteran was tearful several times during the examination.  
The veteran reported that he was able to continue working as 
a truck driver until he started on insulin, but that he then 
he lost his job because he wasn't able to perform the tasks 
needed.  He indicated that his diabetes mellitus had become 
progressively worse since its onset.  It was noted that the 
veteran took both insulin and oral medication (insulin more 
than once daily).  It was also reported that the veteran had 
hypoglycemia one to two times a week and that he also had 
night time episodes.  The examiner indicated that the veteran 
had peripheral neuropathy of both lower extremities with 
chronic pain and that he had numbness and tingling in both 
hands.  It was noted that the veteran dropped items 
infrequently, that he stumbled, but had not fallen, and that 
he ambulated for short distances, approximately 250 feet.  
The examiner stated that the veteran reported that he had 
been diagnosed with diabetic retinopathy and that his vision 
was blurred.  The examiner indicated that the veteran had 
been diagnosed with erectile dysfunction for eight to ten 
years and that he had taken medications, injections, and used 
a penile pump without success.  

The examiner reported that there was no history of 
hospitalization or surgery associated with diabetes, no 
history of pancreatic trauma, and no history of pancreatic 
neoplasm.  It was noted that the veteran was treated for 
hypertension and that he was diagnosed in 1995.  The examiner 
indicated that the veteran did have symptoms of hypoglycemic 
reactions or ketoacidosis, but that they did not require 
hospitalization.  The examiner stated that the veteran went 
to a diabetic care provider every three months and that he 
was on a restricted or special diet.  It was noted that the 
veteran was instructed to follow a restricted or special 
diet.  The examiner indicated that the veteran was restricted 
in his ability to perform strenuous activities.  As to a 
description of the regulated or restricted activities for the 
veteran, the examiner reported that his peripheral neuropathy 
prevented long distance ambulation and that he lost his job 
due to insulin dependent diabetes.  

The examiner noted that there were symptoms of peripheral 
vascular disease in the veteran's lower extremities and that 
the symptoms were claudication and coldness.  It was reported 
that that the veteran also had leg cramps in the hamstrings.  
The examiner stated that the veteran had cardiac symptoms 
related to diabetes such as angina, shortness of breath, 
fatigue, and dizziness.  The examiner indicated that the 
veteran had visual symptoms related to diabetes in that he 
complained of blurred vision.  It was noted that there were 
no neurovascular symptoms related to diabetes and that they 
were loss of sensation and a gait abnormality.  The examiner 
stated that the veteran had symptoms of diabetic nephropathy 
and noted that he complained of daily diarrhea.  The examiner 
noted that the veteran also had diabetic skin symptoms which 
were described as dry skin.  It was noted, as to 
gastrointestinal symptoms related to diabetes, that the 
veteran had diarrhea.  The examiner indicated that the 
veteran's genitourinary symptoms related to diabetes were 
frequency, urgency, and erectile dysfunction.  It was noted 
that the contributing cause of erectile dysfunction was 
diabetic neuropathy and that the likely etiology of such 
disorder was the veteran's diabetes.  As to other diabetic 
complications, the examiner reported that the veteran had 
loss of strength.  

The examiner reported that the veteran's blood pressure was 
168/78, that he weighed 281 pounds, and that his weight had 
no changed.  The examiner indicated that the JVDD was absent 
and that the PMI was 4th ICS.  The examiner stated that the 
veteran's heart sounds were present at S1 and S2, that his 
rhythm was regular, and that there was no murmur.  It was 
noted that there were no carotid bruits and no abdominal 
pulsation or masses.  As to the skin evaluation, the examiner 
noted that the veteran's skin was normal.  The examiner 
reported that the veteran had documented pain in the lower 
back and right leg.  The examiner indicated that the 
temperature and color of the veteran's lower extremities were 
normal and that there were no trophic changes or ulcers.  The 
dorsalis pedis pulse and posterior tibial pulse were 
decreased.  The examiner indicated that the veteran had no 
motor loss on the left side and that he had decreased 
strength with pain in the right hip, thigh, and calf on the 
right side.  The examiner indicated that the veteran had 
decreased sensation in both feet with monofilament as well as 
decreased sensation on the right plantar surfaces.  The 
examiner indicated that the veteran's blood glucose level was 
190.  

As to diagnoses, the examiner indicated that the veteran had 
insulin dependent diabetes with neuropathy.  The examiner 
reported that there was no visual impairment and no kidney 
impairment, but that the veteran did have cardiovascular 
disease and neurologic disease.  The examiner stated that the 
veteran's peripheral neuropathy and erectile dysfunction were 
a complication of his diabetes.  The rationale was that the 
veteran's diabetes had been poorly controlled.  The examiner 
remarked that the veteran's hypertension was also a 
complication of diabetes and that the rational was that the 
condition was poorly controlled.  

Upon consideration of the evidence of record, the Board finds 
that the evidence as a whole shows that the veteran's 
diabetes mellitus with erectile dysfunction is indicative of 
the need for insulin, a restricted diet, and regulation of 
activities, and thus the criteria for a 40 percent rating are 
met.  See 38 C.F.R § 4.7.  The most recent June 2008 VA 
diabetes mellitus examination report specifically indicated 
that the veteran was taking insulin, that he was instructed 
to follow a special or restricted diet, and that he was 
restricted in his ability to perform strenuous activities.  A 
March 2007 report from Dr. Gupta also noted that the veteran 
required insulin, a restricted diet, and regulation of his 
activities.  

The evidence fails to indicate that the veteran has episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, as required for a 60 
percent rating under Diagnostic Code 7913.  There is no 
recent evidence of record indicating that the veteran 
requires one or two hospitalizations per year or twice a 
month visits to a diabetic care provider solely for his 
diabetes mellitus.  None of the examination reports or 
treatment records above indicates such symptomatology.  For 
example, the most recent June 2008 VA diabetes mellitus 
examination report noted that the veteran did have symptoms 
of hypoglycemic reactions or ketoacidosis, but that they did 
not require hospitalization and that the veteran went to his 
diabetic care provider every three months.  Thus, although 
the evidence indicates that the veteran does receive frequent 
treatment for diabetes mellitus and that he experiences some 
episodes of hypoglycemia, there is simply no evidence that he 
requires twice a month visits or hospitalization for 
treatment of his service-connected diabetes mellitus with 
erectile dysfunction.  

The Board notes that service connection has been established 
for erectile dysfunction as part of the veteran's diabetes 
mellitus and that the veteran has been granted special 
monthly compensation based on loss of use of a creative 
organ.  As deformity of the penis, in addition to loss of 
erectile power, is necessary for a compensable, separate, 20 
percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 
7522, the Board finds that the veteran's erectile dysfunction 
is properly considered noncompensable as part of his diabetes 
mellitus.  The Board notes that deformity of the penis (which 
is needed for a compensable rating) has not been shown.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The Board notes that there are references to 
the veteran being unable to keep a job due to both service-
connected and other physical conditions.  The evidence does 
not reflect that the veteran's diabetes mellitus with 
erectile dysfunction, alone, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned ratings), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Based on the 
foregoing, the Board finds that referral for consideration of 
assignment of extra-schedular ratings is not warranted. 38 
C.F.R. § 3.3219(b)(1).  

For the reasons set forth above, a 40 percent rating for the 
veteran's service-connected diabetes mellitus with erectile 
dysfunction is warranted.  However, the preponderance of the 
evidence is against a finding that a rating in excess of 40 
percent is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating of 40 percent for diabetes mellitus with 
erectile dysfunction is granted, subject to the regulations 
applicable to the payment of monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


